Citation Nr: 1808835	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-01 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1973 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2015, the Veteran withdrew his request for a Board hearing. The Board finds it may proceed with adjudication. 


FINDING OF FACT

The Veteran, through his representative, withdrew his appeal seeking service connection for a spine disability in a March 2015 written statement.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met; the Board has no further jurisdiction to consider the Veteran's appeal. 38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary. 38 U.S.C. § 7104. Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. The withdrawal of an appeal must be either in writing or on the record at a hearing. 38 C.F.R. § 20.204. Withdrawal can be by the Veteran or by his representative. Id. 

The Veteran, through his representative, withdrew his appeal seeking service connection for a spine disability in a March 2015 written statement. The Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to this issue. Accordingly, as the Board has no further jurisdiction to review the appeal on this matter, it is dismissed.


ORDER

The appeal seeking service connection for a spine disability is dismissed.




____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


